Citation Nr: 1437903	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-49 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased initial rating, in excess of 10 percent, for iliotibial band syndrome with bursitis of the left hip.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1984 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO granted service-connection for iliotibial band syndrome with bursitis of the left hip, evaluated as 10 percent disabling from February 11, 2008.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an October 2012 Travel Board hearing held in Huntington, West Virginia; a copy of the transcript has been associated with the record.

This appeal was remanded by the Board in May 2014 for additional development.  The Veteran was provided a supplemental statement of the case.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding compliance with the May 2014 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the entire initial rating period, the Veteran's iliotibial band syndrome with bursitis of the left hip manifested, at worst, as localized tenderness, flexion to 90 degrees with pain at 50 degrees, extension greater than 5 degrees with pain at 0 (zero) degrees, abduction beyond 10 degrees, toe-out more than 15 degrees, and ability to cross legs intact; functional impairment of less and weakened movement, excess fatigability, pain, disturbance of locomotion, interference with standing and weight-bearing, and flare-ups twice a week due to activity and weather.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for iliotibial band syndrome with bursitis of the left hip have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5250, 5251, 5252, 5253 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection for iliotibial band syndrome with bursitis of the left hip; no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i) (no additional VCAA notice is required by the filing of a notice of disagreement).

In this case, a VCAA notice letter sent in February 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  The information required by Vazquez-Flores was provided in a September 2009 letter.  The VA also provided the Veteran with a statement of the case in November 2009, and supplemental statements of the case in October 2010 and May 2014.

The Board finds that all necessary assistance has been provided to the Veteran.  In January 2009, April 2010, and February 2014, VA provided the Veteran with VA examinations to assist in determining the extent of the Veteran's left hip disability.  As the examination reports were written after interviews with the Veteran, and contained specific findings indicating the nature of the Veteran's left hip disability and symptomatology, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board also notes that the February 2014 VA examination report contains all findings requested in the January 2013 Board Remand instructions.

The Veteran reported that he did not receive treatment for his left hip disability, and while the claims file contains VA treatment records, these records do not show treatment for the left hip.  The record also includes statements from the Veteran and his representative. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Laws and Regulations

The Veteran has been awarded a 10 percent rating for iliotibial band syndrome with bursitis of the left hip under Diagnostic Code 5019.  The rating schedule instructs that diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Diagnostic Code 5003 explains that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Limitation of motion of the hip and thigh is evaluated under Diagnostic Codes 5250 - 5253.  Under Diagnostic Code 5250, a 60 percent rating is warranted for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating is provided for intermediate ankylosis of the hip; and a 90 percent rating is allowed for unfavorable, extremely unfavorable ankylosis, the foot not reaching ground, where crutches are necessitated.  Diagnostic Code 5251 provides a sole 10 percent rating for extension of the thigh limited to 5 degrees.  Under Diagnostic Code 5252, a Veteran is entitled to a 10, 20, 30, or 40 percent rating for flexion of the thigh limited to 45, 30, 20, or 10 degrees, respectively.  Diagnostic Code 5253 provides for a 10 percent rating where there is impairment of the thigh, resulting in limitation of rotation of the affected leg, such that he cannot toe-out more than 15 degrees, or there is a limitation of abduction such that the Veteran cannot cross his legs.  A 20 percent rating is warranted under Diagnostic Code 5253 where impairment of the thigh causes limitation of abduction of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

The average normal range of motion of the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2012).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2013).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2013). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).


Initial Rating Analysis

The Veteran contends that his left hip disability should be evaluated as at least 20 percent disabling due to "one or two exacerbations a year in a well-established diagnosis".  In an October 2012 Travel Board hearing, the Veteran testified that his left hip disability had worsened since his April 2010 VA examination, and he was provided a new VA examination in February 2014.

In a January 2009 VA examination, the Veteran reported intermittent pain in his left hip and moderate, weekly flare ups that lasted for an unspecified number of hours when his service-connected left knee was bad.  Upon examination, the VA examiner found that the Veteran's gait was normal, joint speed was decreased, and there was no objective evidence of pain on motion or with repetitive testing.  Left hip range of motion was flexion to 115 degrees, extension to 30 degrees, and abduction to 45 degrees.  January 2009 X-rays showed no apparent abnormalities of the left hip.

In April 2010, the Veteran was provided a new VA examination, at which time he reported pain, stiffness, weakness, and decreased speed of the left hip joint.  He also reported that his left knee locked several times a week and gave way, but denied any flare-ups.  The Veteran further reported that he could stand 15-30 minutes with no limitations to walking.  Upon examination, the VA examiner noted localized tenderness and abnormal weight bearing, but that the Veteran's gait was normal.  Range of motion was flexion to 100 degrees, extension to 25 degrees, and abduction to 30 degrees with no objective evidence of pain.

In a February 2014 VA examination, the Veteran reported that he had little pain or such excruciating pain that he could hardly walk.  He reported that he experienced flare ups twice a week due to activity and weather, and that during flare ups his left hip felt like it gave out.  Range of motion was flexion to 90 degrees with objective evidence of pain at 50 degrees, extension greater than 5 degrees with pain at 0 degrees, and abduction not lost beyond 10 degrees.  The VA examiner noted localized tenderness, and that the left hip was functionally impaired by less and weakened movement, excess fatigability, pain, disturbance of locomotion and interference with sitting, standing, or weight-bearing.

During all three VA examinations in January 2009, April 2010, and February 2014, the Veteran was able to cross his legs and toe-out more than 15 degrees, and there was no additional limitation of motion after repetitive testing.

After review of the evidence, lay and medical, the Board finds that for the entire initial rating period, the Veteran's iliotibial band syndrome with bursitis of the left hip manifested, at worst, as localized tenderness, flexion to 90 degrees with pain at 50 degrees, extension greater than 5 degrees with pain at 0 (zero) degrees, abduction beyond 10 degrees, toe-out more than 15 degrees, and ability to cross legs intact; functional impairment of less and weakened movement, excess fatigability, pain, disturbance of locomotion, interference with standing and weight-bearing, and flare-ups twice a week due to activity and weather.  Therefore, the Board finds that limitation of motion of the left hip is noncompensable under Diagnostic Codes 5250 - 5253.  The Veteran's left hip was not ankylosed.  Even after repetitive testing and effects of painful motion and functional impairment, extension was greater than 5 degrees and flexion was greater than 45 degrees; the Veteran could abduct beyond 10 degrees, cross his legs, and toe-out greater than 15 degrees.  38 C.F.R. § 4.71a.  As the left hip disability is noncompensable under the appropriate diagnostic codes, the Board finds that the weight of the evidence indicates that the left hip disability warrants a 10 percent rating, and no more, under Diagnostic Code 5003 based on objective evidence of painful motion.
As the weight of the evidence, lay and medical, is against the claim for an initial rating in excess of 10 percent, the claim must be denied.  The preponderance of evidence is against the claim; therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

In making this determination, the Board has considered the Veteran's lay statements.  The Veteran reported that when his hip hurt, "it really hurt to move it," however, he could not quantify or describe how much loss of motion he experienced in terms of degrees.  The Board also acknowledges that lay and medical evidence indicates the Veteran's left hip pain increased from 2008 to 2014.  At the same time, the Veteran reported, in February 2014, that he experienced either little pain in his left hip, or excruciating pain.  The Board notes that the current 10 percent rating for the left hip disability was assigned to compensate for such pain.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.  

To warrant a higher rating, the weight of the evidence must show that the left hip disability was manifest by limitation of abduction beyond 10 degrees, or flexion limited to 30 degrees or less, or ankyloses which is not demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected left hip disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left hip disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for bursitis, Diagnostic Code 5019, specifically provides for disability ratings based on a combination of reported symptoms and clinical findings.  In this case, weight of the evidence shows that the rating schedule appropriately accounts for the Veteran's symptoms and functional impairment during the initial rating period.  In considering the lay and medical evidence, the Veteran's left hip disability is manifested, at worst, as localized tenderness, flexion to 90 degrees with pain at 50 degrees, extension greater than 5 degrees with pain at 0 (zero) degrees, abduction beyond 10 degrees, toe-out more than 15 degrees, and ability to cross legs intact; functional impairment of less and weakened movement, excess fatigability, pain, disturbance of locomotion, interference with standing and weight-bearing, and flare-ups twice a week due to activity and weather.  These symptoms and functional impairment caused by the left hip disability are explicitly considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  While the Veteran reported intermittent, severe pain and flare ups twice a week, he was unable to describe functional loss due to flare ups.  The Veteran also reported having periods of little pain in his left hip.  As such, the overall disability picture is contemplated by the schedular criteria under Diagnostic Code 5003 that provides for a 10 percent rating for noncompensable disabilities of the joints where limitation of motion is effected by pain.  Also of note, the Veteran was not hospitalized for his left hip disability at any time during the initial rating period.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In the absence of exceptional factors associated with the left hip disability, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The February 2014 VA examination report shows that the Veteran is currently employed, under these circumstances, the Board finds that referral of a claim for a total disability rating based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
ORDER

An initial rating in excess of 10 percent for iliotibial band syndrome with bursitis of the left hip is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


